
	
		II
		109th CONGRESS
		2d Session
		S. 4003
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Harkin (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Energy to award funds to
		  study the feasibility of constructing 1 or more dedicated ethanol pipelines to
		  increase the energy, economic, and environmental security of the United States,
		  and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ethanol Infrastructure Expansion
			 Act of 2006 .
		2.FindingsCongress finds that—
			(1)it is in the
			 national interest to make greater use of ethanol in transportation
			 fuels;
			(2)ethanol is a
			 clean, renewable fuel that provides public health benefits in the form of
			 reduced emissions, including reduced greenhouse gas emissions that cause
			 climate change;
			(3)ethanol use
			 provides economic gains to agricultural producers, biofuels producers, and
			 rural areas;
			(4)ethanol use
			 benefits the national security of the United States by displacing the use of
			 petroleum, much of which is imported from foreign countries that are hostile to
			 the United States;
			(5)ethanol can
			 reduce prices at the pump for motoring consumers by extending fuel supplies and
			 due to the competitive cost of ethanol relative to conventional
			 gasoline;
			(6)ethanol faces
			 shipping challenges in pipelines that transport other liquid transportation
			 fuels;
			(7)currently ethanol
			 is efficiently shipped by rail tanker cars, barges, and trucks, all of which
			 could, as ethanol production expands, encounter capacity limits due to
			 competing use demands for the rail tanker cars, barges, and trucks;
			(8)as the United
			 States ethanol market expands in the coming years there is likely to be a need
			 for dedicated ethanol pipelines to transport ethanol from the Midwest, where
			 ethanol generally is produced, to the Eastern and Western United States;
			(9)as of the date of
			 enactment of this Act, dedicated ethanol pipelines do not exist in the United
			 States and will be challenging to construct, at least initially;
			(10)Brazil has
			 already shown that ethanol can be shipped effectively via pipeline; and
			(11)having an
			 ethanol pipeline study completed in the very near term is important because the
			 construction of 1 or more dedicated ethanol pipelines would take at least
			 several years to complete.
			3.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		4.Feasibility
			 studies
			(a)In
			 generalThe Secretary, in coordination with the Secretary of
			 Agriculture and the Secretary of Transportation, shall spend up to $1,000,000
			 to fund feasibility studies for the construction of dedicated ethanol
			 pipelines.
			(b)Conduct of
			 studies
				(1)In
			 generalThe Secretary shall—
					(A)through a
			 competitive solicitation process, select 1 or more firms having capabilities in
			 the planning, development, and construction of dedicated ethanol pipelines to
			 carry out the feasibility studies described in subsection (a); or
					(B)carry out the
			 feasibility studies in conjunction with such firms.
					(2)Timing
					(A)In
			 generalIf the Secretary elects to select 1 or more firms under
			 paragraph (1)(A), the Secretary shall award funding under this section not
			 later than 120 days after the date of enactment of this Act.
					(B)StudiesAs
			 a condition of receiving funds under this section, a recipient of funding shall
			 agree to submit to the Secretary a completed feasibility study not later than
			 360 days after the date of enactment of this Act.
					(c)Study
			 FactorsFeasibility studies funded under this Act shall include
			 consideration of—
				(1)existing or
			 potential barriers to dedicated ethanol pipelines, including technical, siting,
			 financing, and regulatory barriers;
				(2)market risk,
			 including throughput risk, and ways of mitigating the risk;
				(3)regulatory,
			 financing, and siting options that would mitigate risk in these areas and help
			 ensure the construction of 1 or more dedicated ethanol pipelines;
				(4)financial
			 incentives that may be necessary for the construction of dedicated ethanol
			 pipelines, including the return on equity that sponsors of the first dedicated
			 ethanol pipelines will require to invest in the pipelines;
				(5)ethanol
			 production of 20,000,000,000, 30,000,000,000, and 40,000,000,000 gallons per
			 year by 2020; and
				(6)such other
			 factors that the Secretary considers to be appropriate.
				(d)ConfidentialityIf
			 a recipient of funding under this section requests confidential treatment for
			 critical energy infrastructure information or commercially-sensitive data
			 contained in a feasibility study submitted by the recipient under subsection
			 (b)(2)(B), the Secretary shall offer to enter into a confidentiality agreement
			 with the recipient to maintain the confidentiality of the submitted
			 information.
			(e)Review;
			 reportThe Secretary shall—
				(1)review the
			 feasibility studies submitted under subsection (b)(2)(B) or carried out under
			 subsection (b)(1)(B); and
				(2)not later than 15
			 months after the date of enactment of this Act, submit to Congress a report
			 that includes—
					(A)information about
			 the potential benefits of constructing 1 or more dedicated ethanol pipelines;
			 and
					(B)recommendations
			 for legislation that could help provide for the construction of dedicated
			 ethanol pipelines.
					5.FundingThere is authorized to be appropriated to
			 the Secretary to carry out this Act $1,000,000 for fiscal year 2008, to remain
			 available until expended.
		
